 In theMatter ofTHE WOOD SHOVEL & TOOL COMPANYandINTERNA-TIONAL UNION, UNITED AUTOMOBILE,AIRCRAFT&AGRICULTURAL IM-PLEMENTWORKERS OF AMERICA, UAW-CIOCase No. 8-K-1675.Decided November 11, 1944Mr. Wilbur F. Pell,of Shelbyville, Ind., andSquire, Sanders &Dempsey,of Cleveland, Ohio, for the Company.Mr. Harold A. Tull,of Troy, Ohio, andMr. Dorsey. Carr,of Piqua,-Ohio, for the UAW-CIO.Mr. Harold L. Colvin,of Louisville, Ky., for the Firemen.Mr. Louis Cokin,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon petition duly filed by International Union, United Automo-bile, Aircraft & Agricultural Implement Workers of America, UAW-,CIO, herein called the UAW-CIO, alleging that a question affectingcommerce had arisen concerning the representation of employees ofThe Wood Shovel & Tool Company, Piqua, Ohio, herein called theCompany, the National Labor Relations Board provided for an appro-priate hearing upon due notice before Thomas E. Shroyer, Trial Ex-aminer.Said hearing was held at Piqua, Ohio, on October 27, 1944.At the commencement of the hearing the Trial Examiner granted amotion of International Brotherhood of Firemen and Oilers, A. F.of L., herein called the Firemen, to intervene.The Company, theUAW-CIO, and the Firemen appeared, participated, and wereafforded full opportunity to be heard, to examine and cross-examinewitnesses, and to introduce evidence bearing on the issues.The TrialExaminer'srulingsmade at the hearing are free from prejudicialerror and are hereby affirmed.All parties were afforded opportunityto file briefs with the Board.Z9 N. L.4. B., No. 39.192 THE WOOD SHOVEL & TOOL COMPANY193Upon the entire record in the case, the Board makes the following:FINDINGS OF FACTI.THE BUSINESS OF THE COMPANYThe Wood Shovel & Tool Company is an Ohio corporation operat-ing a plant at Piqua, Ohio.During its fiscal year ending June 30,1944, the Company purchased 71 percent of its raw material§ frompoints outside the State of Ohio.During the same period the Com-pany sold products valued in excess of $10,000, over 80'percent ofwhich was shipped to points outside the State of Ohio.We find that the Company is engaged in commerce within the mean-ing of the National Labor Relations Act.H. THE ORGANIZATIONS INVOLVEDInternational Union, United Automobile, Aircraft & AgriculturalImplement Workers of America, is a labor organization affiliated withthe Congress of Industrial Organizations, admitting to membership.employees of the Company.International Brotherhood of Firemen and Oilers is a labor organi-zation affiliated with the American Federation of Labor, admitting tomembership employees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONOn July 12, 1944, the UAW-CIO requested the Company to recog-nize it as exclusive bargaining representative of the Company's em-ployees.The Company refused this request until such time as theUAW-CIO is certified by the Board.On August 15, 1943, the Company and the Firemen entered into anexclusive collective bargaining contract covering the engineers andfiremen employed by the Company. Said contract provides that itshall remain in effect until August 15, 1944, and from year to yearthereafter unless either party thereto notifies the other of a desire toterminate not less than 30 days prior to any annual expiration date.It is unnecessary to determine the effect of this agreement on the in-stant proceeding inasmuch as the employees covered thereby are notinvolved herein.A statement of a Field Examiner of the Board, introduced into evi-dence at the hearing, indicates that the UAW-CIO represents a sub-stantial number of employees in the unit hereinafter found to be ap-propriate.'.'The Field Examiner reported that the UAW-CIO presented 274 authorization cards.There are approximately 350 employees in the appropriate unit.The Firemen does not-claimto represent any employees in the appropriate unit. 194DECISIONS OF NATIONAL LABOR RELATIONS BOARDWe findthat a question affecting commerce has arisen concerning therepresentation of employeesof the Company, withinthe meaning ofSection 9(c) and Section 2 (6) and(7) of the Act.IV.THE APPROPRIATE UNITThe UAW-CIO alleges that all production and non-production em-ployees of the Company, excluding clerical employees, time clerks,engineers, firemen, draftsmen, tool engineer, executive, administrativeand professional employees, chief engineers, foremen, night foremen,and assistant foremen, constitute an appropriate unit.The only con-troversy with respect to the unit concerns line supervisors, supervisors,and the assistant shipping clerk.The Company employs 6 employees classified as line supervisors and6 employees classified as supervisors.All of them have authority torecommend the discharge and discipline of their subordinates andeach of them has from 8 to 20 employees under his supervision.Wefind that the line supervisors and the supervisors are supervisory em-ployees, and as such, we shall exclude them from the unit.The assistant shipping clerk is in reality an assistant foreman super-vising the work of seven persons in the shipping department.He hasthe authority effectively to recommend changes in the status of hissubordinates.Accordingly, we shall exclude him from the unit. 'We find that all production and non-production employees of theCompany, excluding clerical employees, time clerks, engineers, fire-men, tool engineer, draftsmen,' chief engineers, foremen, night fore-men, assistant foremen, line supervisors, supervisors, the assistantshipping clerk, and all other supervisory employees with authority tohire, promote, discharge, discipline, or otherwise effect changes in thestatus of employees, or effectively recommend such action, constitute aunit appropriate for the purposes of collective bargaining, within themeaning of Section 9 (b) of the Act.V.TILE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by means of an election by secret ballot amongthe employees in the appropriate unit who were employed during thepay-roll period immediately preceding the date of the Direction ofElection herein, subject to the limitations and additions set forth inthe Direction.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor, Relations Act, THE WOOD SHOVEL & TOOL COMPANY195and pursuant to Article III, Section 9, of National Labor RelationsBoard Rules and Regulations-Series 3, as amended, it'is herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with The Wood Shovel& Tool Company, Piqua, Ohio, an election by secret ballot shall be con-ducted as early as possible, but not later than thirty (30) days fromthe date of this Direction, under the direction and supervision of theRegional Director for the Eighth Region, acting in this matter as agentfor the National Labor Relations Board, and subject to Article III,Sections 10 and 11, of said Rules and Regulations, among the em-ployees in the unit found appropriate in Section IV, above, who wereemployed during the. pay-roll period immediately preceding the dateof this Direction, including employees who did not work during saidpay-roll period because they were ill or on vacation or temporarilylaid off, and including employees in the armed forces of the United-States who present themselves in person at the polls, but excludingany who have since quit or been discharged for cause and have notbeen rehired or reinstated prior to the date of the election, to determinewhether or not they desire to be represented by International Union,United Automobile, Aircraft & Agricultural Implement Workers ofAmerica, UAW-CIO, for the purposes of collective bargaining.0